Case 8:16-cr-00339-JDW-SPF Document 204 Filed 04/20/20 Page 1 of 3 PageID 836



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

UNITED STATES OF AMERICA



v.                                                               Case No.: 8:16-cr-339-T-27SPF



LARRY CHANCE COX
___________________________________/

                                            ORDER

       BEFORE THE COURT is Defendant Cox’s pro se “Emergency Motion for

Compassionate Release” (Dkt. 203). The motion is construed as seeking compassionate release

under 18 U.S.C. § 3582(c)(1)(A) and Section 603 of the First Step Act. A response is unnecessary.

The construed motion is DENIED.

       On March 27, 2017, after pleading guilty to one count of conspiracy in violation of 18

U.S.C. § 371 and one count of aggravated identity theft in violation of 18 U.S.C. § 1028(A), Cox

was sentenced to 84 months imprisonment. (Dkts. 153, 156, 168 at 28). He seeks a sentence

reduction based on his prison conduct, history of sleep apnea, high levels of enzymes and

cholesterol, and because he is “unable to practice effective social distancing and clean hygiene to

minimize the risk of exposure to this deadly corona virus.” (Dkt. 203 at 3-5).

       First, Cox admits that he has not exhausted administrative remedies in the Bureau of

Prisons. (Id. at 5). Even if he had, he has not shown extraordinary and compelling reasons

warranting a modification of his sentence. The First Step Act amended § 3582(c)(1)(A) to permit

a defendant to seek compassionate release after exhausting administrative remedies within the

                                                1
Case 8:16-cr-00339-JDW-SPF Document 204 Filed 04/20/20 Page 2 of 3 PageID 837



Bureau of Prisons. See First Step Act of 2018, § 603(b). While this provision provides for a

sentence reduction based on “extraordinary and compelling circumstances,” the reduction must be

“consistent with applicable policy statements issued by the [United States] Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A). What constitutes “extraordinary and compelling

circumstances” is not defined, except that “[r]ehabilitation of the defendant alone” is

insufficient. See 28 U.S.C. § 994(t).

       The Sentencing Commission promulgated its policy statement in U.S.S.G. § 1B1.13. The

application notes to § 1B1.13 list four circumstances as extraordinary and compelling under §

3582(c)(1)(A): (A) a serious medical condition; (B) advanced age and deteriorating health; (C)

family circumstances; and (D) an extraordinary and compelling reason other than, or in

combination with, (A)-(C), as determined by the Director of the Bureau of Prisons. § 1B1.13, cmt.

n.1. None of the circumstances Cox relies on fall within these circumstances. Nor does he provide

any medical documentation in support of his assertions. See United States v. Heromin, No. 8:11-

CR-550-T-33SPF, 2019 WL 2411311, at *1-2 (M.D. Fla. June 7, 2019) (noting that defendants

cannot “self-diagnose their own medical conditions” and denying compassionate release due to

absence of corroboration from medical provider that defendant is unable to provide self-care or

suffers a serious medical condition); see also United States v. Dowlings, No. CR413-171, 2019

WL 4803280, at *1 (S.D. Ga. Sept. 30, 2019) (denying compassionate release where defendant

asserted he was diagnosed with a brain tumor, but does “indicate that he is unable to care for

himself while incarcerated”).

       In short, none of Cox’s reasons are encompassed within the “extraordinary and

compelling” circumstances in the policy statement of § 1B1.13, even if considered in combination


                                               2
Case 8:16-cr-00339-JDW-SPF Document 204 Filed 04/20/20 Page 3 of 3 PageID 838



with the criteria in the application notes. These reasons are not, therefore, consistent with the policy

statement in § 1B1.13. Accordingly, because he has not shown extraordinary and compelling

reasons or any other basis to grant compassionate release, the Court is without authority to grant

relief, and the motion for sentence reduction is DENIED.

        DONE AND ORDERED this 20th day of April, 2020.

                                                /s/ James D. Whittemore
                                                JAMES D. WHITTEMORE
                                                United States District Judge
Copies to: Defendant, Counsel of Record




                                                   3
